DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,061,785 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ariyeh Akmal (51,388) on 01/12/2022.


	Claim 4: “an interval.”
Claim 5: “an interval.”
Claim 11: “an interval.”
Claim 12: “an interval.”
Claim 18: “an interval.”
Claim 19: “an interval.”

Allowable Subject Matter
Claim 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 1, 8, and 15.
Claim 8 is the method implemented by the system of claim 1. Claim 15 is the non-transitory computer readable medium that implements the system of claim 1.  Taking claim 1 as a representative claim, the closest prior art(s) of record to claim 1 is/are US Patent Application Publication No. 2008/0263390 ("Baba"), US Patent Application Publication No. 2011/0161724 (“Matsugashita”), US Patent Application Publication No. 2017/0196531 (“Bae”), and US Patent Application Publication No. 2012/0272091 ("Sekiguchi").

Baba teaches
an environment management database storing DR configuration data on a primary computing environment, the primary computing environment comprising a primary server and a primary service deployed on the primary server and a disaster recovery (DR) environment comprising a DR server and a DR service deployed on the DR server, (¶ 0071, Fig. 2: failover of LPAR1 of the active system to LPAR3 of the standby system) wherein the DR service corresponds to the primary service and the DR configuration data includes DR configuration data on the primary server, the primary service, the DR server and the DR service, including a designation of the DR server as a DR server, a status of the primary [service], and a mapping between the primary service and the DR service; (¶ 0092, Fig. 6: configuration data including LPAR1 on computer A, LPAR3 on computer B, designation of computer B as a standby server, and a mapping between the online and standby LPARs. (¶ 0090, Fig. 5: status of the online APP1, which runs on LPAR1)).

Matsugashita teaches
an environment manager for use with a service, the environment manger adapted to: (Fig. 5, ¶ 0042: monitoring service 50)
when the service is the DR service: (Fig. 13, ¶ 0085: failover processing for document management service 40B as a stand-by service)
…
determine if the status of the primary [service] is down (Fig. 12, ¶¶ 0078, 0079: operating status of the service (¶ 0085: document management service 40A) in the status management table 53 transits from “operating to “halt” (¶ 0049: halt = down), resulting in failover processing 1308 (Fig. 13, ¶ 0084: failover processing of 1308)), provide a wake action for the DR service when the status of the primary [service] is down…, wherein the DR service is adapted to wake up when the wake action is provided…; and (¶ 0088: the monitoring service 50 changes the operating status of the document management service 40B from “stand-by for operation” to “operating” (¶ 0049: operating = wake))
when the service is the primary service: (¶ 0085: document management service 40A)
request DR configuration data for the primary service from the environment management database; (¶ 0076: determine operating status of a service from status management table 53)
receive the DR configuration data for the primary service from the environment management database, including…the status of the primary [service]…; and (¶ 0076: determine operating status of a service from status management table 53)
determine if the status of the primary [service] is down (Fig. 12, ¶¶ 0078, 0079: operating status of the service (¶ 0085: document management service 40A) in the status management table 53 transits from “operating to “halt” (¶ 0049: halt= down), resulting in failover processing 1308 (Fig. 13, ¶ 0084: failover processing of 1308)), provide the sleep action to the primary service when the status of the primary [service] is down…, wherein the primary service is adapted…and sleep when the sleep action is provided. (¶ 0085: the monitoring service 50 transits the operating status of the document management service 40A from "operating to “processing in progress”. ¶ 0088: the monitoring service 50 changes the operating status of the document management service 40A from “processing in progress'” to “rest” (¶ 0049: rest = sleep)).

Bae teaches
when the service is the DR service: (Fig. 8, ¶ 0157: third software component 845)
…
determine if the status of the primary server is down, provide a wake action for the DR service when the status of the primary server is down and provide a sleep action for the DR service when the status of the primary server is not down, wherein the DR service is adapted to wake up when the wake action is provided and sleep when the sleep action is provided; and (¶ 0157: When the first control unit 820 is in the 
when the service is the primary service: (Fig. 8, ¶ 0153: first software component 840)
…
determine if the status of the primary server is down, …provide the wake action for the primary service when the status of the primary server is not down, wherein the primary service is adapted to wake up when the wake action is provided…(Fig. 5, ¶ 0132: when the function of first software component 531 is restored, it is set to be in the active state again, Fig. 8, ¶ 0154: first software component 840 corresponds to first software component 531 and first control unit 820 corresponds to first control unit 520. ¶ 0153: first software component 840 operates normally when first control unit 520 is in an active state).

Sekiguchi teaches
an environment manager for use with a service, the environment manger adapted to: (¶ 0078: program 211 (service) inquiries for a failover request flag 1110 from control unit 220 (manager))
...
when the service is the primary service: (¶ 0078: program 211 (primary service) inquiries for a failover request flag 1110 from control unit 220 (manager))
request DR configuration data for the primary service from the environment management database; (¶ 0078: control unit 220 obtains the value from the failover request table 223)
receive the DR configuration data for the primary service from the environment management database, including the designation of the DR server as the DR server and the status of the primary server… (¶ 0078: control unit 220 obtains the value from the failover request table 223. ¶¶ 0064, 0071: value set due to a fault in LPAR 210 (Fig. 4: program 211 runs on LPAR 210))
determine if the status of the primary server is down, provide the sleep action to the primary service when the status of the primary server is down and provide the wake action for the primary service when the status of the primary server is not down, wherein the primary service is adapted to wake up when the wake action is provided and sleep when the sleep action is provided. (¶ 0079: if there is no failover request, program 211 continues with processing (wake). ¶¶ 0081, 0083, if there is a failover request, program 211 will failover and stop execution (sleep)).

 receive the DR configuration data for the…service from the environment management database, including the designation of the DR server as the DR server and the status of the primary server, wherein the environment management database returns the DR configuration data to the environment manager based on the mapping between the primary service and the DR service. They also do not teach or suggest performing the limitation for both the primary service and the DR service in the same embodiment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US Patent Application Publication No. 2009/0138753: failover from an active server to a standby server based on a management table, which indicates availability and readiness of standby servers for failover. 
	US Patent Application Publication No. 2015/0149813: failover mapping between an active virtual machine running on an active system and a standby virtual machine running on a standby system. 
US Patent Application Publication No. 2020/0073647: a primary computer executes a primary application in an active state and a secondary computer executes a secondary application in a standby state. When the primary computer fails, the secondary computer switches to an active state. Once the primary computer is restored, the primary computer is set to a standby state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113